United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2281
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Demario A. Howard,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 17, 2006
                                 Filed: October 31, 2006
                                 ___________

Before MELLOY, BEAM, and BENTON Circuit Judges.
                           ___________

PER CURIAM.

      Demario Antoinette Howard appeals the denial of his motion for correction of
sentence. The United States agrees that plain error occurred because the judge's oral
pronouncement of sentence is not the sentence imposed in fact, and thus supports
Howard's appeal. See Hill v. United States ex rel. Wampler, 298 U.S. 460, 464-65
(1936); United States v. Tramp, 30 F.3d 1035, 1037 (8th Cir. 1994).

      This court reverses and remands for sentencing consistent with the alternative
sentence ordered by the district court in the event that the federal sentencing
guidelines were unconstitutional or partially unconstitutional. See United States v.
Booker, 543 U.S. 220 (2005); 8th Cir. R. 47A.
                      ______________________________




                                        -2-